         Case 1:20-cv-00103-RDM Document 33 Filed 07/17/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CENTER FOR BIOLOGICAL DIVERSITY, et al.,

        Plaintiffs,

                v.
                                                            Civil Case No. 1:20-cv-103-RDM
 U.S. ARMY CORPS OF ENGINEERS, et al.,

        Federal Defendants,

                and

 FG LA LLC,

        Defendant-Intervenor.



        JOINT STATUS REPORT AND REQUEST FOR EXTENSION OF TIME

       The Center for Biological Diversity, Healthy Gulf, Louisiana Bucket Brigade, and Rise

St. James (“Plaintiffs”), the United States Army Corps of Engineers and Lieutenant General

Todd T. Semonite in his official capacity (together, “Federal Defendants”), and Defendant-

Intervenor FG LA, LLC, have conferred for the purpose of submitting this Joint Status Report

pursuant to the Court’s July 15, 2020 Minute Order. After the July 15, 2020 status conference,

Defendant-Intervenor worked with its client on gathering information discussed at the status

conference and putting it into a form to share with Plaintiffs. Early today (July 17, 2020)

Defendant-Intervenor shared this additional information with Plaintiffs about construction

activities and the parties have met and conferred. Plaintiffs’ counsel are reviewing these

materials (attached as Exhibit 1), discussing them with their clients, and preparing a draft

proposal for review by Defendants and Defendant-Intervenor.
         Case 1:20-cv-00103-RDM Document 33 Filed 07/17/20 Page 2 of 4
                                                                        Draft Attorney Work Product


       A grant of additional time would allow the parties to continue to confer constructively.

The parties therefore jointly stipulate to a request to extend to Tuesday, July 21, 2020 at 4:00

p.m. the deadline to submit a status report that meets the Court’s requirements of addressing

inter alia “whether we’re dealing with a motion for TRO or preliminary injunction on a fairly

limited portion of the case or cross motions for summary judgment on the entire case.” July 15,

2020 Status Conference TR at 43. If the Court grants this extension, the parties will present,

either by agreement or through separate positions, a joint report with their proposed scheduling

for briefing on the pending Motion for Preliminary Injunction, if still necessary, and/or proposed

scheduling relevant to the record issues and summary judgment. Given that such proposals have

not been presented, the parties agree that a schedule for briefing the preliminary injunction

motion has not yet been established.




                                                 2
         Case 1:20-cv-00103-RDM Document 33 Filed 07/17/20 Page 3 of 4
                                                                   Draft Attorney Work Product


Dated: July 17, 2020                               Respectfully submitted,

/s/                                                /s/
Julie Teel Simmonds                                William S. Scherman
CO Bar No. 32822, CA Bar No. 208282                Bar No. 384860
Center for Biological Diversity                    Gibson, Dunn & Crutcher, LLP
1536 Wynkoop St. Suite 421                         1050 Connecticut Avenue NW Suite 300
Denver, CO 80202                                   Washington, DC 20036-5306
(619) 990-2999                                     (202) 887-3510
jteelsimmonds@biologicaldiversity.org              wscherman@gibsondunn.com

Emily Jeffers                                      David Debold
CA Bar No. 274222                                  Bar No. 484791
Center for Biological Diversity                    Gibson, Dunn & Crutcher, LLP
1212 Broadway Suite 800                            1050 Connecticut Avenue NW Suite 300
Oakland, CA 94612                                  Washington, DC 20036-5306
(510) 844-7109                                     (202) 955-8551
ejeffers@biologicaldiversity.org                   ddebold@gibsondunn.com

Lauren Packard                                     Alexander N. Breckinridge
CA Bar No. 317774                                  Bar No. 983736
Center for Biological Diversity                    Jones Walker LLP
1212 Broadway Suite 800                            201 St. Charles Avenue
Oakland, CA 94612                                  New Orleans, LA 70170
(510) 844-7100                                     (504) 582-8138
lpackard@biologicaldiversity.org                   abreckinridge@joneswalker.com

Catherine Cain Ware Kilduff                        Counsel for FG LA LLC
DC Bar No. 1026160
Center for Biological Diversity
801 Boush Street Suite 200                         PRERAK SHAH
Norfolk, VA 23510                                  Deputy Assistant Attorney General
(202)780-8862                                      Environment & Natural Resources Division
ckilduff@biologicaldiversity.org
                                                   /s/
Counsel for Center for Biological Diversity,       Jacqueline M. Leonard
Healthy Gulf, Louisiana Bucket Brigade,            NY Bar No. 5020474
and Rise St. James                                 Natural Resources Section
                                                   (202) 305-0493
                                                   Jacqueline.leonard@usdoj.gov




                                               3
Case 1:20-cv-00103-RDM Document 33 Filed 07/17/20 Page 4 of 4
                                                  Draft Attorney Work Product


                                  Andrew Knudsen
                                  DC Bar No. 1019697
                                  Environmental Defense Section
                                  United States Department of Justice

                                  Environment & Natural Resources Division
                                  P.O. Box 7611
                                  (202) 353-7466
                                  Andrew.knudsen@usdoj.gov

                                  Counsel for Federal Defendants




                              4
